On Petition for Rehearing.
Montgomery, J.
20. 3. It is charged in appellant’s petition for a rehearing that this court abdicated its functions in accepting the decision of the general assembly of the Cumberland Church as conclusive upon the matter in controversy. The original opinion plainly declares that there are no provisions in the deed conveying to the church the particular property involved, creating a special or limited trust, or requiring construction. This being true, both parties agree that the only remaining question is the validity of the union or merger of the two churches. This is purely an ecclesiastical question, over which civil courts have no jurisdiction. The circumstance, that control over certain real or personal property devoted to church uses will pass as an incident of the contested matter, does not change the nature of the controversy, nor operate to clothe civil courts with power to decide the real issue, if a church judicatory has been provided for the settlement of such disputes, In the instance under consideration, a church judica*457tory existed, clothed with jurisdiction and supreme authority in the premises, which had formally passed upon the ecclesiastical question involved, and its judgment is therefore final and binding upon the civil tribunals under all approved American authorities.
22. Complaint is also made because oral argument was heard in the absence of two members of the court. The granting of such argument in this ease, after its transfer from the Appellate Court, was exceptional, and was done on motion of the court for its own purposes, and not as a matter of right to the parties. No basis of complaint can be founded on such action.
The case has received such careful and conscientious consideration from the entire court as its manifest importance deserved, and our conclusion is in accord with the overwhelming preponderance of judicial authority upon the same question in other jurisdictions. First Presbyterian Church, etc., v. First Cumberland Presbyterian Church (1910), 245 Ill. 74, 91 N. E. 761.
We are without any misgiving as to the soundness of the legal conclusions heretofore announced, and the petition for a rehearing is overruled.